MEMORANDUM OPINION
SIMMS, Judge:
Terry Womack, hereinafter referred to as appellant, was charged, tried, and convicted by a jury in the District Court of Stephens County, Oklahoma for the offense of Assault and Battery with a Dangerous Weapon; and he was sentenced to serve a term of five (S) years in the Oklahoma State Penitentiary, from which judgment and sentence, he has perfected an appeal to this Court.
Although the Petition in Error, the original record, and the transcript in this case were timely filed on the 22nd day of December, 1971; exactly six months after imposition of judgment and sentence, June 22, 1971, no briefs have been filed within the time provided by the rules of this Court, nor has a valid extension of time been requested by appellant. This Court, by order, some 90 days after the time had expired, submitted' the above-styled and numbered cause based upon the record in accordance with the Rules of this Court. Under Rule 1.9, when briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.
We have carefully reviewed the record and the evidence in this case in conjunction with the assertions set out in the plaintiff’s Petition in Error, and find no prejudicial or fundamental error that would justify modification or reversal. The judgment and sentence is accordingly affirmed.
BUSSEY, P. J., concurring; BRETT, J., not participating.